Citation Nr: 0718826	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral chronic conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1959 to 
July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that, in a January 2005 statement, the 
veteran said that he "claimed service connection for my 
condition and worsening of my vision that is 20/400." Also 
on his Form 9, submitted in February 2005, the veteran stated 
that "all of the eyesight conditions I have are a direct 
result of the conjunctivitis condition" and "that the 
aggravation and other conditions of my vision are caused by 
chronic conjunctivitis."  The evidence shows that the 
veteran has bilateral mature cataracts that explain his 
decreased vision.  VA is obligated to review all issues which 
are reasonably raised from a liberal reading of the 
jurisdictional pleadings.  Sondel v. Brown, 6 Vet. App. 218, 
220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993).  
Thus the Board finds that the veteran has claimed service 
connection for bilateral cataracts as secondary to his 
service-connected bilateral chronic conjunctivitis.  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, that issue is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's bilateral chronic conjunctivitis is not 
consistent with chronic trachomatous conjunctivitis.

2.  Referral for extraschedular consideration is not 
warranted.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral chronic conjunctivitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 
and 4.84a, Diagnostic Codes 6017 through 6018 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2003, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, the Board 
finds that this deficiency in notice is nonprejudicial error 
to the veteran.   The veteran was advised in the October 2003 
letter of VA's obligation to assist him in obtaining evidence 
to support his claim and that he must give VA adequate 
information identifying such evidence.  He was further 
advised that it was his responsibility to make sure that VA 
receives those records.  In response, the veteran only 
identified treatment at a VA medical facility.  The rating 
decision and Statement of the Case advised the veteran of 
what records had been obtained, and the veteran has not 
identified any additional evidence.  Furthermore, the claims 
file shows the veteran has tried multiple times to obtain an 
increased disability rating for his service-connected 
disabilities in the past, the last attempt in 2002.  Thus the 
veteran is aware of VA's need to obtain any evidence that 
supports his claim.  Thus the Board finds that the veteran 
has not been prejudiced by VA's failure to notify him to 
provide any evidence he has in his possession.

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that an effective date for the award of benefits will be 
assigned if the benefit sought is awarded.  However, given 
the denial of the veteran's claim, any questions as to the 
assignment of an effective date are moot.  Thus the Board 
finds that the veteran has not been prejudiced by VA's 
failure to provide notice on this element of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran assisted in the development of his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from August 
2003 through November 2003.  The veteran did not identify any 
private medical treatment for his service-connected chronic 
conjunctivitis.  The veteran was notified in the rating 
decision and the Statement of the Case of what evidence the 
RO had obtained and considered in rendering its decisions.  
He has not identified any additional evidence relevant to his 
claim.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claim in December 2003.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's bilateral chronic conjunctivitis is currently 
rated as 10 percent disabled under Diagnostic Code 6018 
(Conjunctivitis, other, chronic).  10 percent is the maximum 
schedular rating for active conjunctivitis.  38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2006).

The medical evidence of record consists of VA treatment 
records and a VA examination report.  The VA treatment 
records do not show any treatment for chronic conjunctivitis.  
The veteran underwent VA examination in December 2003.  The 
veteran complained of bilateral ocular redness, itching and 
burning sensation.  His history was also positive for 
pterygium excision bilaterally.  He denied previous ocular 
trauma and illness.  Physical examination revealed 
uncorrected far vision to be 20/400 bilaterally and corrected 
far vision to be 20/30 in the right eye and 20/50 in the left 
eye.  Corrected near vision was 20/40 bilaterally.  There was 
no evidence of dipoplia or visual field deficit.  Slit lamp 
examination revealed lids - dermatochalasia bilaterally; 
sclera - clear; conjunctiva - injected +2 bilaterally; cornea 
- clear; anterior chambers - deep and quiet; iris/pupil - 
round and reactive to light bilaterally; lens - nuclear 
sclerosis +1 in the right eye and +1 +2 in the left eye; 
intraocular pressure - 14/14, fundus - normal posterior pole, 
C/D 0.3; and extraocular movements - full and ortho.  The 
assessment was (1) no evidence of pterygium recurrence; (2) 
chronic conjunctival hyperemia most likely secondary to 
chronic allergic conjunctivitis; (3) bilateral senile 
cataracts which explains decreased vision; and (4) refraction 
error.

As the veteran is already receiving the maximum schedular 
rating under Diagnostic Code 6018 for conjunctivitis, the 
Board has considered all other possible applicable diagnostic 
codes to determine whether an increased rating may be 
warranted for the veteran.  Diagnostic Code 6017 provides for 
a 30 percent rating if the medical evidence shows active 
trachomatous conjunctivitis.  30 percent is the minimum 
rating while there is active pathology for that condition.  
Id.  The medical evidence, however, does not show that the 
veteran has chronic trachomatous conjunctivitis that causes 
impairment of visual acuity.  Rather the evidence shows that 
the veteran's vision is impaired by senile cataracts 
bilaterally and that he simply has allergic conjunctivitis 
with conjunctival hyperemia.  Thus rating the veteran's 
service-connected bilateral chronic conjunctivitis under 
Diagnostic Code 6017 is not appropriate in this case.  There 
are no other diagnostic codes that apply in this case.

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran is entitled to a 
schedular disability rating in excess of 10 percent for his 
service-connected bilateral chronic conjunctivitis.  

Finally, consideration also must be given to referral for 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2006).  Generally, the degrees of disability 
specified in the VA Schedule for Rating Disabilities are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned.  38 C.F.R. § 4.1 (2006).  However, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence indicating that the disability 
at issue causes marked interference with employment, or 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2006); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board does not have the authority to assign an 
extraschedular rating in the first instance, but may consider 
whether referral to the appropriate official is required.  
See also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding 
that § 3.321(b)(1) "does not preclude the Board from 
considering whether referral to the appropriate first-line 
officials is required")).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The evidence does not show that the veteran has 
an "exceptional or unusual" disability.  Rather he merely 
disagrees with the evaluation of his disability under the 
rating schedule.  Furthermore it has not been contended or 
otherwise indicated that the veteran's chronic bilateral 
conjunctivitis has resulted in any hospitalization or other 
extensive treatment regimen.  On the contrary, the VA 
treatment records do not show any treatment for chronic 
conjunctivitis.  In addition, there is no contention or 
evidence of record showing that his chronic conjunctivitis 
interferes with his employment to a degree that would render 
the application of the regular schedular standards 
impractical.  

The veteran has contended that his service-connected chronic 
conjunctivitis has gotten so bad and caused other vision 
problems to the point where he is almost blind.  The 
evidence, however, shows that the veteran has senile 
cataracts bilaterally.  His contentions, therefore, go to 
whether he is entitled to service connection on a secondary 
basis for his cataracts as due to his service-connected 
chronic conjunctivitis rather than to whether his disability 
is exceptional or unusual.  In other words, he does not have 
any symptoms from his service-connected disorder that are 
unusual or are different from those contemplated by the 
schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  Thus 
the Board finds that the preponderance of the evidence is 
against referral for extraschedular consideration.






ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral chronic conjunctivitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


